DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
All pending claims 1-5 filed February 1, 2021 were examined in this final office action necessitated by amendment.
Response to Arguments
35 USC 102/103
Applicant’s arguments, see remarks filed February 1, 2021, with respect to the rejection(s) of claim(s) under  35 USC 102 & 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as necessitated by amendment. Pope in combination with Nakaji teach and/or suggest the claimed invention. Specifically, Nakaji would have taught Pope techniques useful in calculating degrees of correlation between identified products and a product specification and selecting candidates that exceed a predetermined threshold value. 

35 USC 101
Rejection under 35 USC 101 is withdrawn in light of the amendment to claim 1. The amendment transforms the judicial exception into a patent eligible invention such that the claims amount to significantly more than the judicial exception.
Examiner Recommendation
The undersigned examiner will accept a telephonic interview in after-final status.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 USC 103 as being unpatentable over Pope et al., US 8,484,099 “Pope,” in view of Nakaji, US 2018/0025364.
In Pope, see at least:
Regarding claim 1: (Currently Amended) A recommendation device including:
(Col.1, line 64-col. 2, line 7)    In many situations, consumers' purchase decisions are driven by the availability of new technologies or product features.  This is especially true when a consumer is replacing or upgrading a previously purchased product.  For example, a consumer may wish to replace a previously purchased vacuum cleaner based on the availability of bagless vacuum cleaners, especially if bagless vacuum cleaners were not yet available at the time of the previous purchase.  As another example, a consumer may wish to replace an existing digital camera based on the recent release of new digital cameras having networking capabilities. 
(Col. 2, lines 8-16)    A computer-implemented system and associated processes are described herein for identifying product features or technologies (collectively "features") that were not previously available (or were not generally or widely available) at a particular point in time within a 
processing circuitry to extract a candidate for recommended product that is to be presented to a target user 
(Col. 11, lines 48-63)   FIG. 3 illustrates a flow diagram for one embodiment of a new feature recommendation process 300 in accordance with some embodiments of the present disclosure.  The process 300 can be implemented by any system that can identify a product to recommend based on the determination that the product includes an attribute and/or product feature that was not previously available. For example, the process 300, in whole or in part, can be implemented by the interactive computing system 110, the servers 120, the recommendation system 150, the recommendation engine 152, the attribute extractor 154, the attribute vector generator 156, the attribute trend engine 160, and the attribute comparator 164, to name a few.  Although any number of systems, in whole or in part, can implement the process 300, to simplify discussion, the process 300 will be described as being generally implemented by the recommendation system 150. Please note: Inherent in Pope is processing circuitry necessary to connect system elements, e.g. processors, memory, I/O etc. For example, Pope discloses application-specific circuitry, e.g. ASICs or FPGAs), see at least [Col. 29, lines 59-63].
on a basis of browsing information indicating information about the user's browsing of a product, and 
(Col. 11, line 64-col. 12, line 15)    The process 300 begins at block 302, where, for example, the recommendation system 150 identifies a product accessed by a user.  Identifying a product accessed by the user can include identifying a product purchased or received as a gift by the user, or identifying a product included, for example, in an electronic catalog that is viewed or selected by the user.  Viewing the product can include viewing a product-detail page associated with the product.  
unpurchased product information indicating information about a product that the user has indicated an intention to purchase; and
(Col. 12, lines 4-15)  Further, selecting the product can include adding the product to an online shopping cart.  Moreover, identifying the product may involve accessing a purchase or gift history associated with the user from the user data repository 142.  Generally, the product identified at the block 302 was accessed by the user during a historical time period or an earlier time period than a current time period.  For example, assuming it is currently the year 2012, the product that is identified at the block 302 may be a product purchased by the user in the year 2006.  In some embodiments, the product can include a product accessed at any time by the user including a current time period. 
calculate a degree of correlation in a product specification between extracted candidates;
Rejection is based upon the teachings applied to claim 1 in part by Pope and further taught and/or suggested by Pope-Nakaji.
Additionally in Pope, see at least:
(Col. 12, lines 16-17)    At block 304, the recommendation system 150 can identify a product classification associated with the product.  
(Col. 12, lines 26-28)    At block 306, the recommendation system 150 identifies a first subset of products associated with the product classification that were first available during a first time period.
(Col. 12, lines 65-66)    At block 308, the recommendation system 150 accesses a set of attributes for each product in the first subset of products.
(Col. 13, lines 6-8)    At block 310, the recommendation system 150 using, for example, the attribute vector generator 156 generates a first composite set of attributes. 
(Col. 13, lines 31-33)    At block 312, the recommendation system 150 identifies a second subset of products associated with the product classification that were first available within a second time period.
(Col. 13, lines 62-64)    At block 314, the recommendation system 150 accesses a set of attributes for each product in the second subset of products.
(Col. 14, lines 4-6)    At block 316, the recommendation system 150 using, for example, the attribute vector generator 156 generates a second composite set of attributes.  
(Col. 14, lines 25-28)    At block 318, the recommendation system 150 using, for example, the attribute comparator 162 compares the first and second composite set of attributes to determine a new product feature and/or a new attribute.
(Col. 15, lines 23-25)    At block 320, the recommendation system 150 using, for example, the recommendation engine 152 identifies a product that includes the new product feature.
(Col. 15, lines 32-34)    At block 322, the recommendation system 150 using, for example, the recommendation engine 152 recommends the product with the new product feature to the user.  This recommendation may be based on the new attribute and/or new feature identified at block 320.  In some embodiments, recommending the product to the user can include informing the user that the product is being recommended because it includes the new attribute and/or the new product feature.  Alternatively, the product may be recommended without indicating that it includes the new attribute or product feature.  In some instances, recommending the product to the user can include informing the user that the product is being recommended because it includes a product feature that, although may not be newly available, is more in demand or more common than when the user obtained the product associated with the block 302.
Although Pope is silent pertaining to calculating a degree of correlation in a product specification between extracted candidates, Nakaji on the other hand would have taught Pope techniques useful in calculating degrees of correlation between identified products and a product specification.
In Nakaji, see at least:
[0008] An information processing method according to the present invention includes: calculating a first word feature value indicative of the appearance frequency of each word in a specified document; calculating a second word feature value indicative of the appearance frequency of each word in the description of a commercial product; calculating a degree of similarity between the specified document and the commercial product based on the first word feature value of the specified document and the second word feature value of the commercial product; selecting a first commercial product associated with the specified document based on the degree of similarity; and selecting a second commercial product associated with the specified document based on diversity calculated from the second word feature value of the selected first commercial product and the second word feature value of each of unselected commercial products, and the degree of similarity. 
[0027] FIG. 2 is a functional block diagram of the information processing apparatus 1 according to the embodiment of the present invention.  As illustrated in FIG. 2, the information processing apparatus 1 according to the present invention includes a document analysis section 100, a commercial product analysis section 101, a degree-of-similarity calculating section 102, a first commercial product selecting section 103, and a second commercial product selecting section 104. 
[0042] As mentioned above, the degree of cosine similarity can be calculated using the word vector components of the specified document and the word vector components of each commercial product.  Since the calculation formula of the degree of cosine similarity is known, the detailed description of the calculation method will be omitted.  The calculation results for the commercial products No. 1 to No. 9 are illustrated in FIG. 8, respectively.  It is found from FIG. 8 that a commercial product highest in degree of similarity to the specified document among commercial products of the commercial products No. 1 to No. 9 is the commercial product No. 3 whose degree of similarity is 0.76.  It is also found that a commercial product lowest in degree of similarity is the commercial product No. 9 whose degree of similarity is 0.18.  Note that the method of calculating the degree of similarity is not limited to that of calculating the degree of cosine similarity, and Euclidean distance or the like may also be used. 
[0044] The first commercial product selecting section 103 of the information processing apparatus 1 selects a first commercial product associated with the specified document based on the degree of similarity.  The commercial product selected here is a commercial product highest in degree of similarity, that is, the commercial product of the commercial product No. 3 is selected from FIG. 8.  In the embodiment, the number of commercial products is assumed to be nine, but a predetermined threshold value for the degree of similarity may be so preset that commercial products whose degrees of similarity are equal to or less than the threshold value will be excluded from the selection. 
Please note: Fig. 9 depicts commercial product #3 as selected. Given the context for calculating a degree of similarity, similarity and correlation are synonymous.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of calculating a degree of similarity between commercial products and a document description as taught by Nakaji would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Nakaji to the teachings of Pope would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
to compare the calculated degree of correlation with a predetermined threshold; and 
Rejection is based upon the teachings and rationale applied to claim 1 above. In Pope-Nakaji, the predetermined threshold value for the degree of similarity may be so preset that commercial products whose degrees of similarity are equal to or less than the threshold value will be excluded from the selection, Nakaji: see at least [0044]. 
to present the extracted candidates having the calculated degree of correlation that exceeds the predetermined threshold to the target user as a recommended product that the user needs  or demanded by the user.
Rejection is based upon the teachings and rationale applied to claim 1 above.
Regarding claim 2: Rejection is based upon the disclosures applied to claim 1 previously disclosed. Pope-Nakaji: (Pope: Col. 12, lines 6-8)  Moreover, identifying the product may involve accessing a purchase or gift history associated with the user from the user data repository 142. 
Regarding claim 3: Rejection is based upon the disclosures applied to claim 2 and as further disclosed by Pope-Nakaji.
In Pope-Nakaji, see at least: 
(Pope: Col. 1, line 64-col. 2, line 7) In many situations, consumers' purchase decisions are driven by the availability of new technologies or product features.  This is especially true when a consumer is replacing or upgrading a previously purchased product.  For example, a consumer may wish to replace a previously purchased vacuum cleaner based on the availability of bagless vacuum cleaners, especially if bagless vacuum cleaners were not yet available at the time of the previous purchase.  As another example, a consumer may wish to replace an existing digital camera based on the recent release of new digital cameras having networking capabilities. 
(Pope: Col. 6, lines 12-18)  In one embodiment, the attribute extractor 154 can include any system that can extract attributes from product-related content associated with a product.  These attributes can include any objective or quantifiable information associated with the product.  For example, the attributes can include price, color, size, warranty, brand, battery life, noise level, and functions or capabilities.
Claims 4 and 5 are rejected under 35 USC 103 as being unpatentable over Pope, US 8,484,099, and Nakaji, US 2018/0025364, as applied to claim 1 further in view of Kajamohideen et al., US 2012/0259687 “Kajamohideen.”
Rejections are based upon the teachings and rationale applied to claim 1 in part by Pope-Nakaji and further taught and/or suggested Pope-Nakaji-Kajamohideen. In Pope-Nakaji, information about one or more owned products of the target user is acquired and newer or updated versions of user-owned products are recommended, e.g. upgraded camera. Although Pope is silent regarding products lacking in the target user’s registry of owned products that relate to an owned product, Kajamohideen on the other hand would have taught Pope-Nakaji techniques for recommending the lacking products.
In Kajamohideen, see at least:
[0023] A definition module 206 is configured to manage bundles defined by a seller.  The definition module 206 receives a first product identifier assigned to a first product, referred to as a "primary identifier." The primary identifier may be assigned to a primary product in a product bundle.  A primary product may be a product that a buyer may purchase before purchasing other, secondary products.  Some bundles may include more than one primary product.  For example, a primary product may be a camera that is associated with accessories such as tripods, lenses, cases, additional memory, photograph printing supplies, digital imaging software, flashes, etc. The accessories may be referred to as "secondary products" that are assigned respective "secondary identifiers." The accessories may be listed for sale in the online marketplace separately from the bundles.  The use of the terms "primary product," "primary identifier," "secondary product," and "secondary identifier" are used for illustration and are not used in a limiting sense. 
[0046] FIG. 5 is an example portion of a user interface 500 for providing product bundles according to some embodiments.  The interface 500 includes a description of a primary product, a camera, and an option 502 to purchase the camera without purchasing additional, bundled, items.  A bundle interface 504 includes an indication that a buyer receives a discount of the bundle, as depicted, 10% off if the buyer buys three items.  The bundled interface 504 also includes an expandable list of secondary items.  The expandable list is expandable by group name and is indicated by the symbol "+".  An expanded list is indicated by the symbol "-".  A secondary item is preceded by a checkbox and is underlined to indicate a link to a more detailed product description.  The link may cause a pop-up window to open containing the description.  The checkbox may be replaced by a field where a buyer may indicate a desired quantity of the secondary item.  Secondary items not available at the time may be excluded in the bundle interface 504. 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of bundling secondary items, e.g. lacking items, as taught by Kajamohideen would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Kajamohideen to the teachings of Pope-Nakaji would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc. For example, the user searching for an updated camera receives a recommendation including secondary products, e.g. camera case.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0090146 (Sakanushi et al.) March 29, 2018, discloses: As illustrated in FIG. 7, for example, the registration data of the candidate list F contains candidate type, slot No., item name, item value, partial character string, offset, the degree of similarity, and slot type.
US 10,318,543 (Sharifi) June 11, 2019, discloses: Correspondence between the gathered metadata for the content item and descriptive terms for another content item can facilitate determining a degree of similarity between the content item and the other content item.  Using this technique, clusters of same or similar content items can be identified.  This can make database navigation and data retrieval more efficient, and can promote more efficient content identification.  In another embodiment, gathered descriptive metadata for a content item can facilitate searching for the content item (e.g., via a keyword search).
“Personalised Fuzzy Recommendation for High Involvement Products,”  Gerogiannis, Vassilis C.; Karageorgos, Anthony; Liwei Liu; Tjortjis, Christos. 2013 IEEE International Conference on Systems, Man, and Cybernetics (SMC 2013): 4884-90. IEEE Computer Society. (2013),  Google, 8pgs; discloses: Abstract—In this paper we introduce a content-based recommendation approach for assisting buyers of high involvement products with their purchasing choice. The approach incorporates a group-based, fuzzy multi-criteria method and provides personalized recommendation to end-users of e-Furniture. E-Furniture is an agent-based system that offers decision making and process networking solutions to furniture manufacturing SMEs. Two are the main characteristics of the proposed approach: (i) it handles vagueness in customer preferences and seller evaluations on furniture products by utilizing the 2-tuple fuzzy linguistic information processing model and ii) it follows a similarity degree-based aggregation technique to derive an objective assessment for furniture bundles and individual furniture products that can match the customer preferences. A numerical example is given as a proof of concept, to demonstrate the applicability of the approach for providing recommendations to customers.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 



or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        May 6, 2021